Citation Nr: 0820829	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to a rating in excess of 10 percent for hallux 
valgus deformity status post bunionectomy with degenerative 
joint disease of the left great toe.

Entitlement to a higher rating for hallux valgus deformity 
with degenerative joint disease of the right great toe, 
evaluated as noncompensably disabling beginning on July 1, 
2005, and 10 percent disabling beginning on May 9, 2007.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 14, 1997, to 
September 17, 1997, and from February 24, 2003, to June 2, 
2003.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied ratings in excess of 10 percent for 
"pes planus and hallux valgus deformity with degenerative 
joint disease of the great toe, right foot" and for "hallux 
valgus deformity status post bunionectomy with pes planus and 
degenerative joint disease of the great toe, left foot."  
The veteran filed a timely notice of disagreement.

In a July 2006 rating decision, the RO extended a temporary 
total evaluation assigned in a November 2004 rating decision 
for surgery on the left great toe, through June 30, 2005.  
Effective July 1, 2005, the RO separated pes planus from the 
hallux valgus disabilities of both toes, and assigned a 10 
percent rating for the hallux valgus deformity status post 
bunionectomy with degenerative joint disease of the left 
great toe, a 10 percent rating for bilateral pes planus, and 
a noncompensable evaluation for hallux valgus deformity with 
degenerative joint disease of the right great toe.  The July 
2006 rating decision also granted service connection for 
sural nerve neuropathy of the left foot and for Achilles 
tendonitis of the right foot with fractured bone spur.  

The veteran filed a timely substantive appeal with respect to 
the issues of entitlement to higher ratings for her service-
connected hallux valgus status-post bunionectomy with 
degenerative joint disease of the left great toe, hallux 
valgus with degenerative joint disease of the right great 
toe, and bilateral pes planus.  Although the veteran 
initially requested a Travel Board Hearing, she later 
withdrew this request in an October 2006 correspondence.    

In a December 2007 rating decision, the evaluation for the 
hallux valgus deformity with degenerative joint disease of 
the right great toe was increased to 10 percent, effective 
May 9, 2007.  

Currently, the veteran has a claim pending at the RO for a 
total rating based on individual unemployability due to 
service connected disabilities (TDIU).  Such matter has not 
been certified to the Board, and the Board has no 
jurisdiction to consider it at this time.

FINDINGS OF FACT

1.  The veteran's hallux valgus deformity status post 
bunionectomy with degenerative joint disease of the left 
great toe is manifested by complaints of pain and limitation 
of motion; there is no evidence of amputation of the left 
great toe.

2.  For the period beginning on July 1, 2005, but prior to 
May 9, 2007, the veteran's hallux valgus with degenerative 
joint disease of the right great toe was manifested by 
complaints of pain, without evidence of surgical resection of 
the metatarsal head, or symptoms equivalent to amputation of 
the right great toe. 

3.  For the period beginning on May 9, 2007, the veteran's 
hallux valgus deformity with degenerative joint disease of 
the right great toe is manifested by increased pain which 
cannot be remedied by surgery.

4.  The veteran's bilateral pes planus is manifested by no 
more than moderate symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hallux valgus deformity status post bunionectomy with 
degenerative joint disease of the left great toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5280 (2007).

2.  The criteria for a compensable rating for hallux valgus 
deformity with degenerative joint disease of the right great 
toe, for the period from July 1, 2005, to May 8, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5280 (2007).

3.  The criteria for a rating in excess of 10 percent for 
hallux valgus deformity with degenerative joint disease of 
the right great toe, for the period beginning on May 9, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5280 (2007).

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a letter dated in August 2005, issued prior 
to the decision on appeal, as well as in a September 2007 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence she has in her possession that pertains 
to the claim.  The September 2007 letter and a March 2008 
letter advised the veteran of the types of evidence to 
submit, such as statements from her doctor, statements from 
other individuals describing their observations, or her own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by her disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, both letters advised the veteran of the type of 
evidence needed to establish a higher rating, including 
evidence addressing the impact of her condition on employment 
and the severity and duration of her symptoms, and of the 
evidence the needed to establish an effective date.  Id.  The 
veteran was provided with the rating criteria to establish 
disability ratings for her disabilities in the July 2006 
statement of the case.  The claim was last readjudicated in 
December 2007.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records, VA examination reports, lay statements, and an 
employer statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
her claim, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process, submitting lay 
statements and a letter from a potential employer.  In 
addition, she described the effects of her disabilities on 
her employment and daily functioning to her treatment 
providers and VA examiners.  Thus, she has demonstrated 
actual knowledge of the types of evidence needed to 
substantiate her claim.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

As an initial matter, the Board notes that the veteran is in 
receipt of separate compensable ratings for sural neuropathy 
of the left foot and Achilles tendonitis of the right foot 
with fractured bone spur.  As such, symptoms related to these 
disabilities cannot be considered when evaluating the 
veteran's right or left hallux valgus conditions or her pes 
planus.  In this regard, the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2007).  


I. Bilateral Hallux Valgus

Hallux valgus deformities are evaluated under 38 C.F.R. 
§ 4.73, Diagnostic Code 5280.  Under that code a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of great toe.  

A.  Hallux valgus deformity with degenerative joint 
disease of the right great toe

A September 2005 VA examination noted a right hallux valgus 
with tenderness at the first MTP joint.

Outpatient treatment records from July 2005 until February 
2006 primarily note complaints of pain in the right foot 
related to Achilles tendonitis with fractured bone spur, with 
no specific complaints concerning the hallux valgus.  A 
February 2006 note from a VA podiatry visit which states that 
the right foot has a prominent first metatarsal head with 
abducted hallux.  There was 50 degrees of dorsiflexion about 
the first metatarsophalangeal joint.  Pain was noted during 
metatarsophalangeal joint range of motion.  Mild pain was 
noted about the medial dorsal cutaneous nerve of the first 
metatarsal head.  A hypermobile first ray was noted.  The 
assessment was right hallux valgus.  Similar findings were 
noted in August 2006 and November 2006.  A March 2006 VA pain 
clinic follow-up note states that the veteran was seen for 
right foot pain due to a bunion.  The veteran was noted to be 
wearing special orthopedic shoes and stockings, which she 
said provides pain relief.  She walked with a normal tandem 
gait.  

A May 9, 2007 treatment note revealed a moderate dorsal 
medial eminence of the first metatarsal head.  Surgery was 
discussed.  However, the physician stated that surgical 
correction would likely result in the same neurological pain 
problem that occurred with her left toe surgery and surgical 
correction was not indicated.

An October 2007 VA examination revealed no evidence of 
swelling, tenderness, instability, weakness, or abnormal 
weight bearing.  Gait was guarded and slow.  An angulation of 
15 degrees of the right great toe was noted.  Dorsiflexion 
and plantar flexion were normal.  X-ray revealed a severe 
hallux valgus deformity.  The impact on activities from her 
foot problems include lack of stamina, pain, and difficulty 
standing for long periods.  It prevents sports, has a 
moderate impact on exercise and shopping, and mild to no 
affect on other daily activities.  She was reportedly 
employed at Dan River fabric mill as a packer of toys, with 
no time lost from work.  

With respect to the veteran's hallux valgus with degenerative 
joint disease of the right great toe, the medical evidence 
reveals that the veteran has never undergone surgical 
resection of the metatarsal head and her symptoms related to 
the hallux valgus deformity with degenerative joint disease 
of the right great toe throughout the time period beginning 
on July 1, 2005, and ending on May 8, 2007, do not reflect 
severe symptoms equivalent to amputation.  

As of May 9, 2007, a 10 percent was awarded based on the 
treatment note reflecting that surgery was not an option due 
to the potential for neurological problems similar to her 
left foot sural neuropathy.  This is the maximum evaluation 
assignable for this condition.  

The Board has considered the issue of whether the veteran's 
service-connected hallux valgus deformity with degenerative 
joint disease of the right great toe presented an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  Although the veteran reports that her foot 
conditions have caused her to quit jobs requiring standing 
and she was turned down for a position with the post office 
due to disability.  However, the veteran has multiple service 
connected foot disabilities, not just the right hallux 
valgus.  In addition, the veteran was reportedly employed in 
November 2007.  The evidence does not establish that the 
veteran's right hallux valgus, in and of itself, has resulted 
in marked interference with employment, nor has she been 
hospitalized for such.  There is nothing in the record to 
distinguish her case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


B.  Hallux valgus deformity status post bunionectomy 
with degenerative joint disease of the left great toe

As noted above, the veteran is currently in receipt of a 10 
percent rating for hallux valgus of the left great toe.  This 
is the maximum evaluation assignable for this condition.  
While the evidence notes the veteran has complaints of pain, 
weakness, and numbness, the October 2005 treatment note 
indicates that such complaints are related to her sural nerve 
impairment, which as noted above, is separately compensated.  

With respect to extraschedular consideration, the Board again 
notes the veteran has multiple service connected foot 
disabilities, not just the left hallux valgus.  In addition, 
the veteran was reportedly employed in November 2007.  The 
evidence does not establish that the veteran's hallux valgus 
deformity status post bunionectomy with degenerative joint 
disease of the left great toe, in and of itself, has resulted 
in marked interference with employment, nor has she been 
frequently hospitalized for such.  There is nothing in the 
record to distinguish her case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for the same disability.  Therefore, in the absence 
of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


II.  Pes Planus

The veteran's bilateral pes planus is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 
10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 10 
percent for the veteran's bilateral pes planus is not 
warranted.  In this regard, the Board notes that the veteran 
has indicated that she has pain, stiffness and soreness, 
especially with walking and prolonged standing.  However, as 
noted above, the pain, weakness, and numbness in the left 
foot is related to sural nerve disability.  Moreover, the 
treatment records reflect that her right foot pain is related 
to Achilles tendonitis with fractured bone spur.  Symptoms 
related to these disabilities cannot be considered when 
evaluating her bilateral pes planus.  38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).

Objectively, the September 2005 VA examination noted normal 
Achilles alignment on weight bearing and nonweight bearing in 
both feet.  There was no pronation in either foot.  Pain on 
manipulation was noted in the left foot, but not on the 
right.  

At the October 2007 VA examination forefoot alignment was 
normal.  There was neither midfoot malalignment nor 
pronation.  There was no pain on manipulation.  The location 
of weight bearing line was over the great toe.  Gait was 
guarded and slow.  

In sum, the medical evidence demonstrates that the veteran's 
bilateral pes planus does not more nearly approximate 
symptoms consistent with severe pes planus required for a 
higher evaluation.  

Again, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, she has not been hospitalized for 
pes planus, nor has the pes planus, in and of itself, 
markedly interfered with employment.  As noted above, she has 
multiple foot disabilities, and appears to presently be 
employed.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for hallux 
valgus deformity status post bunionectomy with degenerative 
joint disease of the left great toe is denied.

Entitlement to a higher rating for hallux valgus deformity 
with degenerative joint disease of the right great toe, 
evaluated as noncompensably disabling beginning on July 1, 
2005, and 10 percent disabling beginning on May 9, 2007, is 
denied.

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


